                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,              :
                                        :
            Plaintiff,                  :   Case No. 3:19-cr-39
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 SHERMAN A. BROWN,                      :
                                        :
            Defendant.                  :
                                        :
______________________________________________________________________________

    ENTRY AND ORDER DENYING DEFENDANT’S MOTION TO RECONSIDER
                       MOTION TO SUPPRESS (DOC. 33)
______________________________________________________________________________

        This case is before the Court on the Motion to Reconsider Motion to Suppress (Doc. 33)

(the “Motion”), filed by Defendant Sherman A. Brown (“Brown”). Brown asks that this Court

reconsider its decision that denied his motion to suppress. (Doc. 32.) For the reasons discussed

below, the Court DENIES the Motion.

   I.      LEGAL STANDARD

        This Court has previously set forth the applicable legal standard for a motion for

reconsideration:

        Although the Federal Rules of Criminal Procedure make no provision for motions
        to reconsider, Courts adjudicating motions to reconsider in criminal cases
        typically evaluate such motions under the same standards applicable to a civil
        motion to alter or amend judgment pursuant to Fed. R. Civ. P. 59(e). Under
        Federal Rule of Civil Procedure 59(e), the Sixth Circuit has held motions to alter
        or amend judgment may be granted if there is [1] a clear error of law, [2] newly
        discovered evidence, [3] an intervening change in controlling law, or [4] to
        prevent manifest injustice. This is an extraordinary motion and is seldom granted
        because it contradicts notions of finality and repose.

        The motion is proper only if it contains an argument or controlling authority that
        was overlooked or disregarded in the original ruling, presents manifest evidence
        or argument that could not previously have been submitted, or successfully points
                                                1
          out a manifest error of fact or law. A Rule 59(e) motion may not be used to argue
          a new legal theory. Rather, a motion under Rule 59(e) must either clearly
          establish a manifest error of law or must present newly discovered evidence. Rule
          59(e) motions are aimed at reconsideration, not initial consideration. Thus, parties
          should not use them to raise arguments which could, and should, have been made
          before judgment issued. … [W]hen the evidence forming the basis for a party's
          motion for reconsideration was in the movant's possession at the time of the initial
          hearing ... the movant must provide a legitimate reason for failing to introduce
          that evidence prior to the court's ruling.

United States v. Robinson, 5 F. Supp. 3d 933, 936-37 (S.D. Ohio 2014) (internal citations and

quotation marks omitted). See also Huff v. Metro. Life Ins. Co., 675 F.2d 119, 122 (6th Cir. 1982)

(“The district court correctly treated the motion to reconsider as a motion under Rule 59 to alter or

amend judgment. … The grant or denial of a Rule 59(e) motion is within the informed discretion

of the district court, reversible only for abuse.”) (internal citations omitted).

    II.      ANALYSIS

          Brown asks that this Court reconsider its Order for two reasons: “First, there was not

sufficient probable cause that Mr. Brown violated a traffic law, and the Court should have only

relied on the facts relied on by Officer Orick in making its determination. Second, the Second

District Court of Appeals decision in State v. Hill is applicable to Mr. Brown’s case and requires

that officers measure window tint to establish probable cause for a stop.”

          The Motion falls well short of the high standard for reconsideration, recited above.

Additionally, the Court notes that Brown’s Motion demonstrates that he is arguing issues that are

different from (or irrelevant to) the issues presented in the motion to suppress. The first issue in

the motion to dismiss was whether Officer Orick’s initial stop was without reasonable suspicion

or probable cause. (Doc. 32 at PAGEID # 191.) In his first section of argument in the Motion,

Brown asserts that “law enforcement must still measure the window tint to confirm the windows

are in fact in violation [of the Ohio traffic laws] to support a finding of probable cause and, further,

to avoid suppression of any evidence located as a result of the stop.” (Doc. 33 at PAGEID # 208.)
                                                   2
However, as set forth in the Order, “[a]s a general matter, the decision to stop an automobile is

reasonable where the police have probable cause to believe that a traffic violation has occurred. …

Probable cause is defined as reasonable grounds for belief, supported by less than prima facie proof

but more than mere suspicion.” (Doc. 32 at PAGEID # 191, citing Whren v. United States, 517

U.S. 806, 810 (1996) and United States v. Ferguson, 8 F.3d 385, 392 (6th Cir. 1993) (emphasis

added).) Thus, the issue is not whether a traffic violation actually did occur. See also Ferguson,

8 F.3d at 391; United States v. Gaskin, 587 F. App’x 290, 295 (6th Cir. 2014) (the question on a

motion to suppress based on a purported lack of probable cause “is not whether [defendant] was

actually violating the Ohio Traffic Code … rather, it is whether [the officer] reasonably believed

that [defendant] was violating the Ohio Traffic Code.”) (emphasis in original).

       The next issue in the motion to dismiss was whether Officer Orick lacked probable cause

necessary to arrest Brown without a warrant. (Doc. 32 at PAGEID # 194.) In his second section

of argument in the Motion, Brown asserts that “the Court’s decision cites other actions Mr. Brown

took such as walking away and ‘arguing’ with Officer Orick [that were not] relied on by Officer

Orick in determining there was probable cause to arrest.” (Doc. 33 at PAGEID # 211.) However,

as the Order states:

       To determine whether an officer had probable cause for an arrest, we examine the
       events leading up to the arrest, and then decide whether these historical facts,
       viewed from the standpoint of an objectively reasonable police officer amount to
       probable cause. … It requires only a probability or substantial chance of criminal
       activity, not an actual showing of such activity. Probable cause it not a high bar.

(Doc. 32 at PAGEID # 194, citing District of Columbia v. Wesby, 199 L.E.2d 453, 138 S.Ct. 577,

585-86 (2018) (internal quotation marks and citations omitted) (emphasis added).) Brown even

says in the Motion that “[c]aselaw demands that courts examine the facts as viewed by a reasonable

police officer to make the determination that probable cause exists.” (Doc. 33 at PAGEID # 211.)

The Court also notes that, at the evidentiary hearing, Officer Orick testified about those “other
                                                 3
actions,” he testified that he placed Brown under arrest following those “other actions,” and during

his testimony counsel played video from his police cruiser that showed those “other actions.”

(Doc. 26 at PAGEID # 95-96, 108-112.) Those “other actions”—which Officer Orick lived

through—certainly were not unknown to him, as the Motion appears to allege. (See Doc. 33 at

PAGEID # 212.) For example, one wonders how Officer Orick could be unaware of arguing with

Brown—one of the “other actions.” (See also Doc. 26 at PAGEID # 98 (Officer Orick testifying

that Brown “continued to walk away from me” and that he “observed Mr. Brown with a throwing

motion with his right hand throw an object that I recognized to be car keys to Mr. Smith”).)

   III.      CONCLUSION

          The Motion does not meet the high standard for granting a motion for reconsideration. For

the reasons stated above, the Court DENIES Defendant’s Motion to Reconsider Motion to

Suppress (Doc. 33).

          DONE and ORDERED in Dayton, Ohio, this Friday, November 8, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                  4
